Ruling on Motion for New Trial:
By stipulation that portion of the decision stating that the Land has been used for rock crushing operations will be stricken.
The court is satisfied that the grant by Congress to the President of authority to govern this Territory authorizes our sminent domain statutes and that we should follow the general-rule that nor reversionary interest exists after'a taking.
As to the issue of excess taking, the fact that a road subsequently cut this 16 acres from the main taking does not render the taking excessive. Nothing in this file indicates there was an excessive taking. From all that appears in file S15-59 no issue was presented as to the amount of taking, only the value. Today it would be impossible to go back and try to outguess just how much property was needed in 1959 for "airport purposes." For example, the use of satellites has now rendered unnecessary many acres taken and leased for FAA purposes. Nevertheless, that does not now render those takings excessive.
Motion for new trial denied.